
	

116 HR 1593 : Coordinating and Leveraging Activities for School Security Act
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1593
		IN THE SENATE OF THE UNITED STATES
		April 2, 2019 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish a school security coordinating council, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coordinating and Leveraging Activities for School Security Act or the CLASS Act of 2019. 2.School security coordinating council (a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section:
				
					711.School security coordinating council
 (a)EstablishmentThere is established in the Department a coordinating council to ensure that, to the maximum extent practicable, activities, plans, and policies to enhance the security of an early childhood education program, elementary school, high school, or secondary schools against an act of terrorism are coordinated.
 (b)CompositionThe members of the council established pursuant to subsection (a) shall include the following: (1)The Under Secretary for Strategy, Policy, and Plans.
 (2)The Director of the Cybersecurity and Infrastructure Security. (3)The Administrator of the Federal Emergency Management Agency.
 (4)The Director of the Secret Service. (5)The Executive Director of the Office of Academic Engagement.
 (6)The Assistant Secretary for Public Affairs. (7)Any other official of the Department the Secretary determines appropriate.
 (c)LeadershipThe Secretary shall designate a member of the council to serve as chair of the council. (d)ReportsNot later than January 30, 2021, and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the council’s activities during the preceding year, including information on any metrics regarding the efficacy of such activities and any engagement with stakeholders outside of the Federal Government.
 (e)DefinitionsIn this section, the terms early childhood education program, elementary school, high school, and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 710 the following new item:
				
					
						Sec. 711. School security coordinating council..
			
	Passed the House of Representatives April 1, 2019.Cheryl L. Johnson,Clerk
